UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7832



JERRY LYNN HIGH,

                                             Plaintiff - Appellant,

          versus


MICHAEL S. HAMDEN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-631-5-H)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Lynn High, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry Lynn High appeals the district court’s judgment

dismissing as frivolous his complaint against Michael S. Hamden and

North Carolina Prisoner Legal Services, Incorporated.      We have

reviewed the record and find no reversible error.   Accordingly, we

dismiss the appeal as frivolous for the reasons stated by the

district court.   See High v. Hamden, No. CA-03-631-5-H (E.D.N.C.

Oct. 29, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -